Sup. Ct. Mo. [Certiorari granted, 492 U. S. 917.] Motions for leave to file briefs as amici curiae filed by the following are denied: Frances Ambrose, Ralph Buglioni, Jack Butler, Center for Catholic Policy of the Free Congress Foundation, Christian Action Council et al., Philip Dreisbach, James Dunlap, Lawrence J. Frieders, Mechtild Grothues, Paul Marx, J. G. Mor-riss, National Nurses for Life, Nurses for Life of Missouri, Pharmacists for Life, Right to Life League of Southern California, Inc., and Herbert Ratner.